Case: 12-10881         Date Filed: 08/27/2012   Page: 1 of 2

                                                                        [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10881
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 9:11-cr-80143-KAM-2



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

RAFELINA GABRIEL,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (August 27, 2012)



Before DUBINA, Chief Judge, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10881     Date Filed: 08/27/2012   Page: 2 of 2

      Brenda Bryn, appointed counsel for Rafelina Gabriel in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.

Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Gabriel’s convictions and

sentences are AFFIRMED.




                                         2